DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 04/17/20219.
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. 
Step 2A:
In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
Claim 1:
A computer-implemented method for generating and evaluating automotive designs, comprising: 
computing a first plurality of metric values based on a plurality of metrics associated with one or more design goals and a first plurality of parameter values for a parameterized automobile model; 
performing one or more optimization operations on the first plurality of parameter values based on the first plurality of metric values to generate a second plurality of parameter values; and 
generating at least one design based on the second plurality of parameter values that is more convergent with respect to at least one of the design goals than a previously generated design.
The limitation of “computing a first plurality of metric values based on a plurality of metrics associated with one or more design goals and a first plurality of parameter values for a parameterized automobile model” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), e.g., performing an arithmetic operation. As drafted and under a broadest reasonable interpretation, calculating parameters is simply performing an arithmetic operation.
The limitation of “performing one or more optimization operations on the first plurality of parameter values based on the first plurality of metric values to generate a second plurality of parameter values” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), e.g., performing an arithmetic operation. As drafted and under a broadest reasonable interpretation, calculating parameters is simply performing an arithmetic operation.
The limitation of “generating at least one design based on the second plurality of parameter values that is more convergent with respect to at least one of the design goals than a previously generated design” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).
Under step 2A prong two, this judicial exception is not integrated into practical application because there is no any additional elements. 
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of automotive designs, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to automotive designs beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Step 2B:
Under step 2B, Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined extra-solution activity will require further analysis.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The computer-implemented method of claim 1, wherein computing the first plurality of metric values comprises: generating a first computer-aided design (CAD) geometry model based on the first plurality of parameter values and the parameterized automobile model; and for each metric included in the plurality of metrics, computing a metric value for the metric based on the first CAD geometry model. The limitation of “generating a first computer-aided design (CAD) geometry model based on the first plurality of parameter values and the parameterized automobile model” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). The limitation of “for each metric included in the plurality of metrics, computing a metric value for the metric based on the first CAD geometry model” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), e.g., performing an arithmetic operation. As drafted and under a broadest reasonable interpretation, calculating parameters is simply performing an arithmetic operation.

With respect to claim 3, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The computer-implemented method of claim 1, wherein performing the one or more optimization operations comprises executing a metaheuristic search algorithm based on the first plurality of parameter values, the first plurality of metric values, and one or more optimization types associated with the one or more design goals to generate the second plurality of parameter values. The limitation is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), e.g., performing an arithmetic operation. As drafted and under a broadest reasonable interpretation, calculating parameters is simply performing an arithmetic operation.  

With respect to claim 4, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The computer-implemented method of claim 3, wherein a first optimization type included in the one or more optimization types specifies at least one of minimize, maximize, a target range, and a Boolean associated with a pass/fail condition. The limitation is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), e.g., performing an arithmetic operation. As drafted and under a broadest reasonable interpretation, calculating parameters is simply performing an arithmetic operation.

With respect to claim 5, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The computer implemented method of claim 1, wherein a first design goal included in the one or more design goals is associated with at least one of performance, body design, chassis design, interior design, exterior styling, aerodynamics, crash criteria, manufacturability, and cost. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) example (iv)-organizing information and manipulating information through mathematical correlations.

With respect to claim 6, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The computer-implemented method of claim 1, wherein a first metric included in the plurality of metrics comprises a structural metric, a performance-related metric, or a program management metric. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) example (iv)-organizing information and manipulating information through mathematical correlations.

With respect to claim 7, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The computer-implemented method of claim 1, further comprising: computing a second plurality of metric values based on the plurality of metrics and the second plurality of parameter values; and displaying at least one of the metric values included in the second plurality of metric values to a user via a graphical user interface to facilitate an exploration of a design space that includes the at least one design. The limitation of “computing a second plurality of metric values based on the plurality of metrics and the second plurality of parameter values” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) example (iv)-organizing information and manipulating information through mathematical correlations. The limitation of “displaying at least one of the metric values included in the second plurality of metric values to a user via a graphical user interface to facilitate an exploration of a design space that includes the at least one design” falls within the category of insignificant extra-solution activity because it is mere displaying data.

With respect to claim 8, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The computer-implemented method of claim 1, further comprising performing one or more filtering operations on a design space that includes the at least one design based on at least one of the metrics included in the plurality of metrics. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) example (iv)-organizing information and manipulating information through mathematical correlations.

With respect to claim 9, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The computer-implemented method of claim 1, further comprising: computing a second plurality of metric values based on the plurality of metrics and the second plurality of parameter values; generating a plot of a plurality of designs that includes the at least one design based on the second plurality of metric values; and displaying the plot to a user via a graphics user interface to facilitate an exploration of a design space that includes the plurality of designs. The limitation of “computing a second plurality of metric values based on the plurality of metrics and the second plurality of parameter values” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), e.g., performing an arithmetic operation. As drafted and under a broadest reasonable interpretation, calculating parameters is simply performing an arithmetic operation. The limitation of “generating a plot of a plurality of designs that includes the at least one design based on the second plurality of metric values” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).The limitation of “displaying the plot to a user via a graphics user interface to facilitate an exploration of a design space that includes the plurality of designs” falls within the category of insignificant extra-solution activity because it is mere displaying data.

With respect to claim 10, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The computer-implemented method of claim 1, wherein a first parameter value included in the second plurality of parameter values is associated with a first instance of a 32PATENT Attorney Docket No.: AUTO1439US1 Patent Application first parameterized automobile component, and a second parameter value included in the second plurality of parameter values is associated with a sub-instance of the first instance. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) example (iv)-organizing information and manipulating information through mathematical correlations.

With respect to claim 20, similar analysis as claim 1 applied. Further, claim recites additional elements of “memory” and “processor” amount no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic components cannot provide an inventive concept.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0024497 issued to LYU et al in view of US Publication No. 2019/0019096 issued to Yoshida et al.

1. LYU et al discloses a computer-implemented method for generating and evaluating designs, comprising:
 computing a first plurality of metric values based on a plurality of metrics associated with one or more design goals and a first plurality of parameter values for a parameterized model (See: par [0012] Each of the design that has an effect on the manufacturing cost and/or structural characteristics for a particular design concept may have a range of values that define a design space…identifying critical design parameters, and a module configured for parameterization of the one or more design concepts that are initially selected as a starting point during the part design); 
performing one or more optimization operations on the first plurality of parameter values based on the first plurality of metric values to generate a second plurality of parameter values (See: par [0012] the optimization module may be configured to simultaneously process sets of solutions for improving structural characteristics of the part and reducing manufacturing costs for producing parts; par [0014] The framework configured to simultaneously perform structural analysis and a cost analysis of each successive variation of the simulated design 
generating at least one design based on the second plurality of parameter values that is more convergent with respect to at least one of the design goals than a previously generated design (See: par [0014] the framework may be configured to continue perform multi-objective analyses in an iterative loop until target goals for multiple objectives or time limitations are reached, an output of the framework may be a Pareto set of optimal or near-optimal design solutions that have both improved strength and reduced cost over one or more initial design concepts).  
LYU et al does not discloses automobile model. Yoshida et al discloses automobile model (See: par [0074] the present invention is also applicable to simulators for engine, the inverter, the motor, a vehicle, and the like in the automotive model based development).
It would have been obvious before the effective filing date to combine parameter estimation as taught by Yoshida et al to product design of LYU et al would be to improve the validity of the computation result of the model (Yoshida et al, par [0003]).

2. LYU et al discloses the computer-implemented method of claim 1, wherein computing the first plurality of metric values comprises: generating a first computer-aided design (CAD) geometry model based on the first plurality of parameter values and the parameterized model (See: par [0012] The CAD structural analysis…performing an assessment of the total manufacturing costs associated with a particular parameterized model); and for each metric 
LYU et al does not discloses automobile model. Yoshida et al discloses automobile model (See: par [0074] the present invention is also applicable to simulators for engine, the inverter, the motor, a vehicle, and the like in the automotive model based development).
It would have been obvious before the effective filing date to combine parameter estimation as taught by Yoshida et al to product design of LYU et al would be to improve the validity of the computation result of the model (Yoshida et al, par [0003]).

3. LYU et al discloses the computer-implemented method of claim 1, wherein performing the one or more optimization operations comprises executing a metaheuristic search algorithm based on the first plurality of parameter values, the first plurality of metric values, and one or more optimization types associated with the one or more design goals to generate the second plurality of parameter values (See: par [0023] the first and second genetic algorithms may use the same or different search spaces and/or the same or different searching ranges during the optimization process performed within the framework, …a search space may cover the entire range of values of input design parameters (i.e. input space) or a subset range of values of the input design parameters, a subset range of values of the input design parameters may be derived for only the critical design parameters identified or received by the module).  


5. LYU et al discloses the computer implemented method of claim 1, wherein a first design goal included in the one or more design goals is associated with at least one of performance, body design, chassis design, interior design, exterior styling, aerodynamics, crash criteria, manufacturability, and cost (See: Fig. 2 structure analysis 242, Cost analysis 244, mechanical analysis 243).  

6. LYU et al discloses the computer-implemented method of claim 1, wherein a first metric included in the plurality of metrics comprises a structural metric, a performance-related metric, or a program management metric (See: par [0014] improvements to both structural and cost parameters).  

7. LYU et al discloses the computer-implemented method of claim 1, further comprising: computing a second plurality of metric values based on the plurality of metrics and the second plurality of parameter values (See: par [0012] Each of the design that has an effect on the manufacturing cost and/or structural characteristics for a particular design concept may have a range of values that define a design space…identifying critical design parameters, and a module 

8. LYU et al discloses the computer-implemented method of claim 1, further comprising performing one or more filtering operations on a design space that includes the at least one design based on at least one of the metrics included in the plurality of metrics (See: par [0014] the framework may be configured to continue perform multi-objective analyses in an iterative loop until target goals for multiple objectives or time limitations are reached, an output of the framework may be a Pareto set of optimal or near-optimal design solutions that have both improved strength and reduced cost over one or more initial design concepts).  




LYU et al does not discloses automobile model. Yoshida et al discloses automobile model (See: par [0074] the present invention is also applicable to simulators for engine, the inverter, the motor, a vehicle, and the like in the automotive model based development).
It would have been obvious before the effective filing date to combine parameter estimation as taught by Yoshida et al to product design of LYU et al would be to improve the validity of the computation result of the model (Yoshida et al, par [0003]).

With respect to claims 11-20, the instant claims recite substantially same limitation as the above rejected claims 1-10, and therefore rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        11/22/2021